190 S.W.3d 910 (2004)
358 Ark. 364
Andre Lamont CRAWFORD, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 04-768.
Supreme Court of Arkansas.
September 9, 2004.
Robert A. Newcomb, Little Rock, for appellant.
*911 No response.

MOTION FOR RULE ON CLERK
PER CURIAM.
Appellant, Andre Lamont Crawford, by and through his attorney, Robert A. Newcomb, has filed a motion for rule on clerk. Mr. Newcomb admits responsibility for failing to timely file the record due to a mistake on his part.
We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).
The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.